ICJ_159_NuclearDisarmament_MHL_PAK_2016-10-05_JUD_01_PO_11_EN.txt. 762




            SEPARATE OPINION OF JUDGE BHANDARI


   Concur with the conclusions of the majority — Existence of a dispute is central
to the exercise of the Court’s jurisdiction — On the basis of documents and
pleadings of the Parties, no dispute existed — ICJ lacks jurisdiction — Greater
emphasis ought to have been given that no dispute existed and lesser on the
Respondent’s awareness — Other preliminary objections ought to have been
adjudicated in the facts of this case — Monetary Gold principle — The Applicant
lacks standing to bring this case — The Judgment would amount to an advisory
opinion.

   1. I concur with the conclusions of the majority Judgment upholding
the objection to jurisdiction raised by Pakistan based on the absence of a
dispute. However, I wish to append a separate opinion to expand the
basis of the reasoning of the Judgment. I also propose to deal with
another aspect of this case, that in the facts of this case, the Court ought
to have dealt with the other preliminary objections raised by Pakistan
because the issues raised in the case aﬀect not only the Parties, but also
the entire humanity. Additionally, adjudicating these objections would
have further crystallized the controversy involved in the case, particularly
when all documents, pleadings and submissions were placed on record
in extenso.


   2. The question, which needs to be decided, is whether from the docu-
ments, pleadings and the conduct of the Parties it can be established that
a dispute existed between them at the time of ﬁling the Application in the
terms prescribed by the applicable legal instruments and the Court’s juris-
prudence.
   3. Under Article 36, paragraph 2, and Article 38, paragraph 1, of the
Statute of the Court, it can only exercise its jurisdiction in case of a dis-
pute between the parties. The concept of “dispute”, and more speciﬁcally
“legal dispute”, is thus central to the exercise of the Court’s jurisdiction.
The majority Judgment acknowledges this and reﬂects on certain key
aspects from the Court’s jurisprudence on this concept.

   4. Any analysis of the existence of a dispute should start with a deﬁni-
tion of the term “dispute”. Black’s Law Dictionary oﬀers the following
deﬁnitions, which may help in guiding the analysis:

         “Dispute: A conﬂict or controversy; a conﬂict of claims or rights;
      an assertion of a right, claim, or demand on one side, met by contrary
      claims or allegations on the other.”

214

763       nuclear arms and disarmament (sep. op. bandhari)

         “Legal dispute: Contest / conﬂict / disagreement concerning lawful
      existence of (1) a duty or right, or (2) compensation by extent or type,
      claimed by the injured party for a breach of such duty or right.”

   5. In Georgia v. Russian Federation, in determining whether a legal dis-
pute existed between the Parties at the time of the ﬁling of the Applica-
tion, the Court undertook a detailed review of the relevant diplomatic
exchanges, documents and statements. The Court carried out an extensive
analysis of the evidence, covering numerous instances of oﬃcial Georgian
and Russian practice from 1992 to 2008. The Court found that most of
the documents and statements before it failed to evidence the existence of
a dispute, because they did not contain any “direct criticism” against the
Respondent, did not amount to an “allegation” against the Respondent
or were not otherwise of a character that was suﬃcient to found a justi-
ciable dispute between the Parties, and in this case the Court also held
that it is a matter of substance and not a question of form or procedure
(Application of the International Convention on the Elimination of All
Forms of Racial Discrimination (Georgia v. Russian Federation),
Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), pp. 84-91,
paras. 30-46).

  6. In Belgium v. Senegal, the Court similarly carried out a systematic
review of the diplomatic exchanges that had preceded the ﬁling of the
Application in order to ascertain if the dispute had been properly notiﬁed
to Senegal. The Court, in that case, concluded that at the time of the ﬁl-
ing of the Application, the dispute between the parties did not relate to
breaches of obligation under customary international law and that it had
thus no jurisdiction to decide Belgium’s claims (Questions relating to the
Obligation to Prosecute or Extradite (Belgium v. Senegal), Judgment,
I.C.J. Reports 2012 (II), pp. 433-435, paras. 24-26).

   7. In another important case, Mavrommatis Palestine Concessions, the
Court considered that a dispute is “a disagreement on a point of law or
fact, a conﬂict of legal views or of interests” between parties (Mavrom-
matis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A,
No. 2, p. 11). In the South West Africa cases, the Court laid down the
criterion for the existence of a dispute, which is that the claim of one
party be positively opposed by the other (South West Africa (Ethiopia v.
South Africa; Liberia v. South Africa), Preliminary Objections, Judgment,
I.C.J. Reports 1962, p. 328).


   8. On application of the Court’s Statute and its jurisprudence to the
documents and pleadings placed before the Court, the irresistible conclu-
sion is the absence of any dispute between the Parties, and consequently,
on the facts of this case, the Court lacks jurisdiction to deal with this case.

215

764       nuclear arms and disarmament (sep. op. bandhari)

   9. The majority Judgment, instead of looking into these aspects closely,
chose to focus mainly on the lack of awareness of the Respondent of the
impending dispute. The Judgment considers that “a dispute exists when it
is demonstrated, on the basis of the evidence, that the respondent was
aware, or could not have been unaware, that its views were ‘positively
opposed’ by the applicant” (Judgment, para. 38).

   10. The Court has the freedom to choose any preliminary objection
when examining its own jurisdiction. In doing so, it usually chooses the
most “direct and conclusive one”. Christian Tomuschat summarized the
situation in clear terms in his contribution on Article 36 to the handbook
The Statute of the International Court of Justice — A Commentary (Sec-
ond Edition). He stated:
         “The Court is free to choose the grounds on which to dismiss a case
      either for lack of jurisdiction or as being inadmissible. It does not have
      to follow a speciﬁc order, nor is there any rule making it compulsory to
      adjudge ﬁrst issues of jurisdiction before relying on lack of admissibility.
      The Court generally bases its decisions on the ground which in its view
      is ‘more direct and conclusive’. In pure legal logic, it would seem ines-
      capable that the Court would have to rule by order of priority on objec-
      tions related to jurisdiction. However, such a strict procedural regime
      would be all the more infelicitous since the borderline between the two
      classes of preliminary objections is to some extent dependent on subjec-
      tive appreciation. The Court therefore chooses the ground which is best
      suited to dispose of the case (‘direct and conclusive’).” 1
   11. This freedom of the Court was ﬁrst stated in the Certain Norwe-
gian Loans (France v. Norway) case, where the Court considered that its
jurisdiction was being challenged on two grounds, and that the Court is
free to base its decision on the ground which in its judgment is more
direct and conclusive (Certain Norwegian Loans (France v. Norway),
Judgment, I.C.J. Reports 1957, p. 25).
   12. This position has consistently been taken by the Court in the years
since the Certain Norwegian Loans matter (see, for example, Aerial Inci-
dent of 27 July 1955 (Israel v. Bulgaria), Judgment, I.C.J. Reports 1959,
p. 146; Aegean Sea Continental Shelf (Greece v. Turkey), Judgment,
I.C.J. Reports 1978, pp. 16-17; Aerial Incident of 10 August 1999 (Paki-
stan v. India), Jurisdiction, Judgment, I.C.J. Reports 2000, p. 24, para. 26;
and Legality of Use of Force (Serbia and Montenegro v. Belgium), Pre-
liminary Objections, Judgment, I.C.J. Reports 2004 (I), p. 298, para. 46).
   13. In the instant case, by choosing the lack of awareness on the part of
the Respondent as the main ground for the dismissal of the claim, it
appears, with respect, that the Court has chosen not to give emphasis to the
most “direct and conclusive” element of that ground for the dismissal of

   1 Christian Tomuschat, The Statute of the International Court of Justice — A Commen-

tary (Second Edition), p. 707, para. 138, footnotes omitted.

216

765      nuclear arms and disarmament (sep. op. bandhari)

the claim. The consequence is serious: lack of awareness on the part of the
Respondent can be easily cured by the Applicant by giving proper notice of
the dispute to the Respondent. In that case, the Marshall Islands could
simply bring the case again before the Court. In my view, that would be an
undesirable result and should be discouraged. The real ground for the dis-
missal of the case ought to have been the absence of a dispute between the
Parties. The majority Judgment has only dealt with preliminary objection
number one, and even while dealing with that objection greater emphasis
was not placed on the analysis of the documents and pleadings of the Par-
ties, which reveals that there is no dispute between them.
   14. The Parties have already submitted documents and pleadings
in extenso. In the facts of this case, this Court ought to have examined the
other preliminary objections. Otherwise, a re-submission of the case again
would entail a waste of the eﬀorts, time and resources already spent by
the Parties and the Court in adjudicating this matter.
   15. On careful consideration of all documents and pleadings, the irre-
sistible conclusion is that no dispute exists between the Parties. The
majority Judgment ought to have rejected the Marshall Islands’ Applica-
tion mainly on this ground.


                     Other Preliminary Objections

   16. In the facts of this case the Court should have examined other pre-
liminary objections taken by the Respondent, namely:
— the Republic of the Marshall Islands’ case against Pakistan was
  brought in bad faith;
— the Republic of the Marshall Islands’ claims against Pakistan are
  manifestly without legal merit or substance;
— the Republic of the Marshall Islands’ Memorial does not conform to
  the Rules of the Court and the ICJ Practice Directions;

— the Republic of the Marshall Islands has the burden of proving that
  the Court has jurisdiction and that its Application is admissible, and
  it has failed to discharge its burden of proof in its Application and
  Memorial;
— the Republic of the Marshall Islands’ claims do not come within the
  scope of the Parties’ consent to the Court’s jurisdiction for reason of
  the reservations included with their Article 36 (2) declarations;

— the Application is inadmissible because no dispute existed between the
  Republic of the Marshall Islands and Pakistan at the time the Appli-
  cation was submitted to the Court;
— the Application is likewise inadmissible because the Republic of the
  Marshall Islands does not have jus standi in connection with the
  claims as formulated in the Application;

217

766        nuclear arms and disarmament (sep. op. bandhari)

— the Application of the Republic of the Marshall Islands is an impermis-
  sible attempt to re-open the question of the legality of nuclear weapons
  and to obtain what would, in eﬀect, amount to an advisory opinion;
— the Application of the Republic of the Marshall Islands is inadmissi-
  ble because it has failed to bring indispensable parties before the
  Court;
— the judicial process is inherently incapable of resolving questions of
  nuclear disarmament involving multiple States; and
— entertaining the Republic of the Marshall Islands’ claims would com-
  promise the sound administration of justice and judicial propriety and
  integrity.
   17. Out of this long list of preliminary objections, in my considered
view, three preliminary objections ought to have been examined by the
Court. These are:
(a) Monetary Gold principle, i.e., the absence of essential parties not party
    to the instant proceedings;
(b) the Applicant lacks standing to bring this case; and

(c) the Judgment would amount to an advisory opinion.
  18. Each of these is analysed in turn in the following paragraphs.


                          Monetary Gold Principle
   19. I deem it proper to very brieﬂy deal with the other preliminary
objections to demonstrate that those objections are also substantial in
character and should have been adjudicated by the Court.
   20. The Respondent argues that the adjudication of the Republic of
the Marshall Islands claims would necessarily implicate the rights
and obligations of other States, i.e., that essential parties are absent
(Counter-Memorial of Pakistan, hereinafter “CMP”, Part 8, Chap-
ter 4, pp. 56-59). Pakistan stated in its Counter-Memorial that
        “The RMI’s Application contravenes the principle of consent
      which bars the adjudication of the legal obligations of States parties
      under the NPT and other States without their agreement. Pakistan
      contends that the Monetary Gold principle is directly applicable to the
      case brought by the RMI, because the Court cannot decide this case
      without deciding whether the NWS [nuclear-weapon states] that are
      party to the NPT are in breach of their obligations under Article VI
      of the NPT, which the RMI seeks to enforce against Pakistan under
      the guise of customary international law obligations.” 2



  2   CMP, para. 8.78.

218

767        nuclear arms and disarmament (sep. op. bandhari)

   21. The Applicant in its Application submitted a chart, which indicates
that India, Pakistan and the United Kingdom, Respondents in these three
proceedings put together, possess less than 3 per cent of the total nuclear
weapons in the world (Application of the Marshall Islands, p. 9). The other
countries, who possess the other more than 97 per cent of the nuclear weap-
ons in the world, are not before the Court and consequently the Court is
precluded from exercising its jurisdiction in this matter with respect to
those States (the States possessing 97 per cent of the nuclear weapons).
Therefore, it is indispensable to have the participation of the other coun-
tries who possess such a large quantity of the world’s nuclear weapons.
   22. The Court considered in its 1996 Advisory Opinion on nuclear
weapons that any realistic search for general and complete disarmament
would require the co-operation of all States (Legality of the Threat or Use
of Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I), p. 264,
para. 100).
   23. This preliminary objection is substantial in character and it ought
to have been adjudicated by the Court.

                        Lack of Standing of the Applicant
  24. Pakistan bases its arguments on this point on two grounds:
        “First, the RMI has no standing to claim in its own right in this
      case, because it has failed to (i) identify the existence of a legal dispute
      between the RMI and Pakistan at the time of the ﬁling of the Appli-
      cation and (ii) submit even prima facie evidence of any concrete or
      imminent harm fairly traceable to the challenged action or inaction
      of Pakistan that would be redressed by a favourable decision by this
      Court.

        Second, given that the Court has not been presented with even
      prima facie evidence of the existence of an obligation erga omnes to
      conduct negotiations and 1996 Advisory Opinion provides no support
      for the RMI’s ‘essential contention’ that ‘the customary obligation to
      conduct negotiations is an obligation erga omnes’ and that, ‘[a]s such,
      every State [including the RMI] has a legal interest in its timely per-
      formance’, the RMI cannot claim a legal interest in the timely perfor-
      mance of a non-existing obligation and hence has no right to an
      adjudication of its claims as formulated in the Application.” 3



  25. The Application of the Republic of the Marshall Islands is based
on the premise that there is an erga omnes obligation to negotiate nuclear

  3 CMP, p. 52, paras. 8.50-8.51, citing Memorial of the Republic of the Marshall Islands

(MMI), para. 31.

219

768       nuclear arms and disarmament (sep. op. bandhari)

disarmament, which entitles it to come before the Court invoking the
international responsibility of States that in its view have failed to fulﬁl
this obligation. The determination of the existence of such an obligation,
independent of Article VI of the Non-Proliferation Treaty, is a question
more appropriate for an analysis of the merits of this case. But even
assuming, for the purposes of argument, that such an obligation exists,
the absence of any prima facie evidence of harm, realized or potential,
deprives the applicant of standing to bring this claim.
   26. I would like to point out, for the sake of completeness, that these
considerations do not ignore the serious eﬀects of nuclear testing in the
past in the territory of the Republic of the Marshall Islands when it was
a protectorate of the United States of America. However, such unfortu-
nate circumstances are not and cannot be the basis for their claims as they
would be excluded from the temporal scope of the alleged dispute.

  27. This preliminary objection is also of a substantial character and it
ought to have been adjudicated by the Court.

              Any Judgment Given by the Court Would Amount
                         to an Advisory Opinion
   28. Pakistan submits that “[t]he RMI’s assertion that the ‘Application
is not an attempt to re-open the question of the legality of nuclear weap-
ons’ must be rejected as self-serving” 4. It further contends that the Statute
of the Court does not provide a basis for revisiting or appealing from the
Court’s advisory opinions. Of course, the Respondent is here making ref-
erence to the 1996 Advisory Opinion issued by the Court on the Legality
of the Threat or Use of Nuclear Weapons, which was requested by the
United Nations General Assembly and where 22 countries participated,
including the Republic of the Marshall Islands but not Pakistan.

  29. In Pakistan’s submission,
      “[the] Court has already exhaustively addressed the question of the
      legality of the threat or use of nuclear weapons in the exercise of its
      advisory jurisdiction, after hearing a large number of States and inter-
      governmental organizations, including the RMI” 5.

   30. As I have discussed above, the absence of essential parties for
achieving eﬀective global disarmament from these proceedings renders
any potential decision by this Court on the claims submitted devoid of
any practical eﬀect. In such circumstances, it appears that indeed a deci-
sion from this Court in this matter would more closely resemble an advi-

  4 CMP, p. 55, para. 8.64, citing Application of the Republic of the Marshall Islands

(AMI), para. 2.
  5 Ibid., p. 56, para. 8.71.



220

769      nuclear arms and disarmament (sep. op. bandhari)

sory opinion as a general statement from the Court on a particular aspect
of international law without any immediate binding eﬀect on the Parties.
  31. This preliminary objection also deserved to be considered.
  32. The majority Judgment ought to have held clearly that, on the
basis of documents and pleadings of the Parties, no dispute existed
between the Parties at the time of ﬁling the Application while upholding
Pakistan’s ﬁrst preliminary objection.

                                         (Signed) Dalveer Bhandari.




221

